Case 7:16-cv-08248-KMK Document 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

penne eee eee ee eee een een 4
In re
COUDERT BROTHERS LLP,
Debtor,
aa---- ans wen X
DEVELOPMENT SPECIALISTS, INC., in its
Capacity as Plan Administrator for Coudert
Brothers LLP,
Plaintiff,
-y-
WILLIAM A. SULLIVAN,
Defendant.
ene eee eee eee eee X

Filed 05/05/20 Page 1 of 1

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:

[DATE FILED: OSjesoo |}

 

 

 

 

 

 

16 CIVIL 8248 (KMK)

JUDGMENT

It is, ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Order dated May 4, 2020, Judge Drain’s Proposed Findings, dated October 21, 2016,

are ADOPTED in their entirety. The Plan Administrator’s motion to confirm the Sullivan Award

in the amount of US $110,564.92, with interest from September 30, 2015, in the amount of

$45,773.88 is granted, and the to dismiss the fraudulent transfer claim against William A. Sullivan

with prejudice is also granted.

Dated: New York, New York
May 5, 2020

BY:

RUBY J. KRAJICK

 

Clerk of Court

K/MApe

Deputy Clerk v
